Name: Council Implementing Regulation (EU) NoÃ 1016/2012 of 6Ã November 2012 implementing Regulation (EU) NoÃ 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs
 Date Published: nan

 7.11.2012 EN Official Journal of the European Union L 307/5 COUNCIL IMPLEMENTING REGULATION (EU) No 1016/2012 of 6 November 2012 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran (1), and in particular Article 46(2) thereof, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012. (2) In accordance with Council Decision 2012/687/CFSP of 6 November 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (2), an additional entity should be included in the list of natural and legal persons, entities and bodies subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012, HAS ADOPTED THIS REGULATION: Article 1 The entity listed in the Annex to this Regulation shall be added to Section B of Part I of the list set out in Annex IX to Regulation (EU) No 267/2012. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 88, 24.3.2012, p. 1. (2) See page 82 of this Official Journal. ANNEX ENTITY REFERRED TO IN ARTICLE 1 B. Entities Name Identifying information Reasons Date of listing 1. National Iranian Oil Company Nederland (a.k.a.: NIOC Netherlands Representation Office) Blaak 512, 3011 TA and Weena 333, 3013 AL Rotterdam, Netherlands. Tel +31 (10) 225 0177, +31 (10) 225 0308. http://www.nioc-intl.com/Offices_Rotterdam.htm. Subsidiary of the National Iranian Oil Company (NIOC). 7.11.2012